Citation Nr: 0722092	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-07 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
and/or exposure to herbicides.

2.  Entitlement to service connection for pancreatitis, to 
include as secondary to service-connected diabetes mellitus 
and/or exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
Veteran


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  He also had a period of active duty for training 
(ACDUTRA) from October 1963 to February 1964, as well as 
service in the United States Army National Guard and 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the case was 
thereafter transferred to the RO in Huntington, West 
Virginia.  The veteran testified from the Huntington RO 
before the undersigned, seated in Washington, DC, at a 
videoconference hearing in June 2004.  A transcript of that 
proceeding has been associated with the veteran's claims 
folders.

The Board notes that in a statement dated in March 2006, the 
veteran indicated that he wished to file for an increased 
disability rating for his service-connected diabetes 
mellitus, Type II.  The May 2007 written brief presentation 
from the veteran's representative also raised the issues of 
entitlement to an increased disability rating for the 
veteran's service-connected diabetic peripheral neuropathy of 
the lower extremities and raised a new claim for entitlement 
to service connection for a psychological disability, to 
include PTSD.  The brief also included the veteran's desire 
to add his wife as a dependent.  These issues are REFERRED 
back to the RO for appropriate action.



FINDINGS OF FACT

1.  Hypertension is not shown by competent medical evidence 
to be linked to a disease or injury in service or any 
herbicide exposure during service; it was not manifested 
within the first post-service year; and it is not linked to 
the veteran's service connected-diabetes mellitus.

2.  Pancreatitis is not shown by competent medical evidence 
to be linked to a disease or injury in service or any 
herbicide exposure during service; and it is not linked to 
the veteran's service connected-diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service; it may not be presumed to have been 
incurred during service; and it is not proximately due to or 
the result of any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1133, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  Pancreatitis was not incurred in or aggravated by active 
military service and it is not proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. §§ 
1110, 1133, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in February and November 2002 
and April 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2006); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio, at 187.  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim(s).  The 
aforementioned letters instructed him to provide any relevant 
evidence in his possession.  See Pelegrini II, at 120-121.  
Although the veteran was provided with notice compliant with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) in April 2006 
as well as a subsequent adjudication in December 2006, the 
Board has concluded that since the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  Id.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim(s).  The veteran was afforded a medical 
examination in June 2006 to obtain opinions as to whether his 
currently diagnosed hypertension and pancreatitis could be 
directly attributed to service, considered as secondary to 
his service-connected diabetes mellitus, Type II, or due to 
herbicide exposure in service.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Merits of the Claims

The veteran contends that his currently diagnosed conditions 
of hypertension and pancreatitis are the direct result of a 
disease or injury in service or due to exposure to 
herbicides, or due to his service-connected diabetes 
mellitus, Type II. 

At the outset, the Board notes that if a veteran was exposed 
to a herbicide agent during active military, naval or air 
service, the following diseases shall be service connected if 
the requirements of 38 C.F.R. 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. 3.307(d) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's Disease; chronic lymphocytic leukemia; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma).  See 38 C.F.R. 3.309(e) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The Court has also held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Neither hypertension nor pancreatitis is recognized by law or 
regulation as being presumptively related to herbicide 
exposure.  See 38 C.F.R. 3.309(e) (2006).  
As such, the veteran is not eligible for presumptive service 
connection due to exposure to an herbicide agent.  

The Board turns its analysis to whether these conditions are 
directly related to service, or secondary to the veteran's 
service-connected diabetes mellitus, Type II.

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2006).   Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  71 FR 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 
(1995).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Id.



Hypertension

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006).

The veteran's service medical records indicate that his blood 
pressure at entry into service in August 1963 was 140 
systolic and 70 diastolic.  Additional readings taken on 
September 15th, 16th and 17th, 1963 including morning findings 
of 123/70, 130/75 and 135/70 and evening findings of 134/75, 
130/75 and 135/70 respectively.  The Standard Form (SF) 88, 
dated in January 1964 for ACDUTRA, noted the veteran's blood 
pressure to be 130/66.  One isolated note in August 1969 
indicated the veteran's blood pressure was 140/90, but his 
service separation examination in February 1970 recorded a 
blood pressure reading of 132/78.  The first indication that 
the veteran was diagnosed with hypertension was in March 1984 
at the VA Medical Center (VAMC).  The veteran's systolic 
pressure was 165 and his diastolic pressure was 100.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002 & West Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).  The first showing of 
hypertension in the record is the treatment record dated in 
1984.  There is no evidence to support a finding that the 
veteran's hypertension was compensable to a 10 percent degree 
within the first post-service year.  Therefore, as noted 
above, service connection on a presumptive basis is not 
warranted.  

The earliest diagnosis for hypertension is 1984, fourteen 
years after the veteran's separation from military service.  
There is no medical evidence relating hypertension to any 
injury or disease or to herbicide exposure in service.  
Combee. There is no evidence of continuity of symptomatology.  
Accordingly, the Board finds that the preponderance of the 
evidence shows that hypertension was not the result of any 
event in active service.

In support of his claim of entitlement to secondary service 
connection, the veteran has submitted VA treatment records 
from 1984 through 2006.  These records establish that the 
veteran has a current diagnosis of hypertension, and that the 
veteran has received continuous treatment for such.  The 
aforementioned records also note the veteran's continuing 
treatment for his service-connected diabetes mellitus.  The 
veteran contends that he was diagnosed with hypertension and 
diabetes mellitus at the same time (in September 1999) and 
that he was told by a VA physician that his hypertension was 
the result of his service-connected diabetes mellitus.  See 
Board videoconference hearing transcript, June 28, 2004.

The only remaining question is whether the veteran's 
currently diagnosed hypertension was caused by or aggravated 
by his service-connected diabetes mellitus.  

The only evidence of record that claims that such a nexus 
exists is the veteran's lay statements.  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

The medical evidence offers a different etiological picture 
entirely.  The VA examination report dated in June 2006 noted 
blood pressure readings of 162/94, 190/74 and 186/78, clearly 
indicating a diagnosis of hypertension.  The examiner noted 
the veteran's statement that he began to experience 
hypertension in the early 1990s.  The medical evidence of 
record supports this contention.  As noted above, VAMC 
treatment records dated in 1984 indicated high blood pressure 
readings.  See VA treatment notes; March 26, 1984 and April 
9, 1984.  The examiner noted there was no evidence of 
hypertension in service and that it was not possible the 
veteran's service-connected diabetes mellitus caused the 
hypertension, as it was not diagnosed until September 1999.  
The veteran was diagnosed with hypertension 15 years prior to 
onset of diabetes.  Additionally, the examiner commented that 
hypertension did not chronically worsen the veteran's 
diabetes because there was no evidence of renal failure on 
the basis of BUN and creatinine findings.  Overall, it was 
determined that hypertension was not the result of a disease 
or injury in service, nor was it secondarily related to 
service-connected diabetes mellitus.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
hypertension, on a direct, presumptive, or secondary basis, 
must be denied.  See 38 U.S.C.A §5107 (West 2002 & West Supp. 
2006); Allen, supra.

Pancreatitis

A review of the veteran's service medical records did not 
reveal any complaints of or treatment for pancreatitis.  The 
only remotely relevant evidence is a treatment noted dated in 
November 1968, wherein the veteran complained of vomiting, 
diarrhea and abdominal pain.  The examiner diagnosed the 
veteran with gastroenteritis.  There were no additional 
complaints in the service medical records.

The earliest diagnosis for pancreatitis is in April 1997, 
almost 30 years after the veteran's discharge from active 
duty.  There is no medical evidence relating pancreatitis to 
any injury, disease, or any herbicide exposure in service.  
Combee.  There is no evidence of continuity of 
symptomatology.  Accordingly, the Board finds that the 
preponderance of the evidence shows that pancreatitis was not 
the result of any event in active service.

In support of his claim, the veteran has submitted VA and 
private treatment records from 1994 through 2006.  These 
records establish that the veteran has a current diagnosis of 
pancreatitis, and that the veteran received treatment for 
such up to 2000.  As noted above, the aforementioned records 
also note the veteran's continuing treatment for his service-
connected diabetes mellitus.  The veteran contends that he 
was diagnosed with pancreatitis and diabetes mellitus at the 
same time (in September 1999) and that he was told by a VA 
physician that his hypertension was the result of his 
service-connected diabetes mellitus.  See Board 
videoconference hearing transcript, June 28, 2004.

The only remaining question is whether the veteran's 
currently diagnosed pancreatitis was caused by or aggravated 
by his service-connected diabetes mellitus.  

The only evidence of record that claims that such a nexus 
exists is the veteran's lay statements.  The veteran is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Layno, supra; Rucker, supra.

The medical evidence of record does not support the veteran's 
contention that his pancreatitis is secondary to his service-
connected diabetes.  Private treatment records dated in 
February 1994 note that the veteran was admitted with 
complaints of abdominal pain.  He underwent an ultrasound of 
the abdomen on February 19, 1994 and a CT scan of the abdomen 
and pelvis on February 22, 1994.  Both were unremarkable.  
The discharge diagnosis was abdominal pain of unknown 
etiology.  See St. Mary's Hospital discharge summary, 
February 19-24, 1994.  In April 1997, the veteran was seen 
again with complaints of abdominal pain at the VAMC.  The 
veteran underwent another CT scan of the abdomen that was 
suggestive of pancreatitis of the head of the pancreas.  See 
VA treatment record, April 17, 1997.

In August 1997, the veteran had a follow-up CT scan of the 
abdomen at Cabell Huntington Hospital.  The CT report noted 
that the veteran's pancreas appeared rather fatty with no 
fluid collection, cysts or calcifications.  Compared with the 
April 1997 CT scan, the area of the head of the pancreas had 
noticeably improved.  There was no evidence of inflammation.  
There was a distinct difference in the head of the pancreas 
compared to the body and tail with homogeneous solid density 
present of questionable significance.  The examiner opined 
that pancreatitis had resolved.  See St. Mary's Hospital 
treatment note, August 13, 1997.

In October and November 1997, the veteran was again seen with 
complaints of abdominal pain where he was diagnosed with 
acute pancreatitis.  See VAMC treatment notes.  In January 
1998, the veteran had elective endoscopic retrograde 
cholangiopancreatography (ERCP), which revealed a normal 
pancreatogram.  See VA treatment record, January 2, 1998.  In 
April 2000, a VA treatment note indicated that the veteran 
suffered from multiple episodes of pancreatitis of unknown 
etiology, the most recent episode in 1998.  In May 2000, a 
Social Security Administration (SSA) physical residual 
functional capacity assessment gave the veteran a secondary 
diagnosis of chronic pancreatitis.  In October 2002, however, 
a VA treatment note indicated that the veteran denied any 
complaints of recurrent pancreatitis and denied any abdominal 
pain.

The veteran participated in a VA examination in June 2006.  
He indicated that he had not suffered from any recurrent 
attacks of pancreatitis since 1999 or 2000.  After a thorough 
review of the claims folders, the examiner opined that it was 
less likely than not (less than 50/50 probability) that the 
veteran's pancreatitis was caused by or a result of his time 
in service or caused or chronically worsened by his service-
connected diabetes mellitus.  There was nothing significant 
in service to link pancreatitis with the veteran's time in 
service.  The examiner also noted that diabetes mellitus did 
not manifest until September 1999, long after the veteran had 
already been diagnosed with pancreatitis.  If anything, the 
veteran's diabetes may have been caused by the pancreatitis 
rather than the other way around.  See VA examination report, 
June 28, 2006.

Additionally, the Board notes that in order to be considered 
for service connection, a claimant must first have a 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  See also Degmetich v. Brown, 104 F. 3d 
1328 (Fed. Cir. 1997).  The veteran has not suffered from 
recurrent pancreatitis in seven years.  He is not eligible 
for compensation for a disability that he does not currently 
suffer from.  Id.

As there is no medical evidence in support of the veteran's 
claim, it must be denied.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's claim 
that his current pancreatitis is related to service or to his 
service-connected diabetes mellitus.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
and/or exposure to herbicides, is denied.

Entitlement to service connection for pancreatitis, to 
include as secondary to service-connected diabetes mellitus 
and/or exposure to herbicides, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


